Per Curiam.
This is an action instituted by the plaintiff to recover of the defendant the sum of $10,449.32 with interest from 13 March, 1948, until paid.
The claim is based upon a conditional sales contract executed by the defendant to the Pioneer Distributing Company and assigned to the plaintiff, presenting a factual situation similar to that set forth in Acceptance Corp. v. Pillman, ante, 295. This appeal involves the same legal questions presented and disposed of in that case. For the reasons stated therein, the defendant will be granted a new trial in this action.
New trial.